United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1603
Issued: December 14, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 4, 2016 appellant, through counsel, filed a timely appeal of a May 17, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a traumatic injury
causally related to a June 5, 2015 employment incident.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 5, 2015 appellant, then a 52-year-old clerk, filed a traumatic injury claim (Form
CA-1) alleging that she sustained lower back pain that day while sitting and reaching for a parcel
while in the performance of duty. She felt a pop in her lower middle back.
Dr. Alicia Rech, an osteopath, examined appellant on June 6, 2015 and noted her history
of reaching for something while sitting on a stool at work and acutely hurting her back. She
reported that appellant had a history of degenerative disc disease. Dr. Rech diagnosed back pain.
The employing establishment provided appellant with an authorization for examination
(Form CA-16) on June 5, 2015. Dr. Vincent C. Sacco, an osteopath, completed this form on
June 9, 2015 and indicated by checking a box marked “yes” that appellant’s back injury was
caused or aggravated by her employment activity of sitting on a work stool, reaching with her
left hand to get a package, and hearing a pop with immediate pain in her back. In an
accompanying form report, he repeated appellant’s history of injury and noted that she
experienced back pain starting in her lower back radiating to her neck resulting in headaches.
Dr. Sacco diagnosed cervical back pain.
In a letter dated June 26, 2015, OWCP requested that appellant provide additional
information in support of her traumatic injury claim. It noted that she had not provided a
medical diagnosis resulting from her employment incident. OWCP explained that under FECA a
finding of pain was considered a symptom and not a valid diagnosis. It further requested
medical opinion evidence explaining how appellant’s employment incident resulted in a
diagnosed medical condition. OWCP allowed 30 days for a response.
Dr. Jason D. Berk, a physiatrist, examined appellant on June 23, 2015 and noted her
history of degenerative disc disease. He reported her history of reaching at work and
experiencing a “pop” in the low back that radiated up to her neck. Dr. Berk found that appellant
had an acute flare of axial low back pain as a result of this work injury. He diagnosed back pain,
degeneration of lumbar or lumbosacral disc, myalgia and myositis, and thoracic or lumbosacral
neuritis or radiculitis. Dr. Berk concluded, “Acute-on-chronic back pain in a patient reporting a
history of lumbar [degenerative disc disease] due to a work-related injury, in which the patient
describes having been working in a machine requiring lot of reaching-like activities when she
experienced an acute ‘pop’ in the low back with overall clinical picture and exam[ination] raising
clinical suspicion that her current pain symptomatology may be related to a discogenic etiology
with associated myofascial component.” He recommended a magnetic resonance imaging (MRI)
scan of the lumbar spine.
Dr. Matthew McLean, an orthopedic surgeon, examined appellant on July 17, 2015 and
diagnosed lumbar degenerative disc disease and lumbar radiculopathy. He described her history
of injury on June 6, 2015 as reaching for a package while sitting at work and developing pain in
her lower back. Dr. McLean reviewed a July 14, 2015 lumbar MRI scan which demonstrated
degenerative disc bulge on the left at L4-5 and a degenerative disc at L5-S1.
By decision dated August 5, 2015, OWCP denied appellant’s traumatic injury claim
finding that Dr. Berk attributed her current condition to her preexisting degenerative disc disease.

2

It noted that appellant had failed to establish causal relationship between her diagnosed condition
and the accepted work incident.
Appellant requested reconsideration on February 18, 2016. She submitted additional
medical evidence. In a note dated July 1, 2015, Dr. Berk diagnosed lumbar disc herniation based
on MRI scan. Appellant underwent a July 14, 2015 MRI scan which demonstrated disc bulges at
L4-5 with mild central canal narrowing, and L5-S1 with superimposed left foraminal disc
protrusion and moderate left foraminal narrowing.
On September 25 and December 8, 2015 Dr. McLean noted that, although appellant had a
history of back problems, she did not have any symptoms until she reaggravated her back during
the June 5, 2015 work incident. He reported that on June 5, 2015 appellant injured her back
when she reached for a package and developed pain in her lower back which radiated to her left
leg. Dr. McLean opined that this condition was directly related to appellant’s June 5, 2015 work
incident. He diagnosed lumbar degenerative disc disease and lumbar radiculopathy. Dr. Sacco
completed a report on November 20, 2013 and diagnosed degenerative joint disease, lumbosacral
joint ligament sprain, myalgia and myositis, neck sprain, thoracic sprain, and sprain of the
shoulder and upper arm. Appellant also resubmitted Dr. Berk’s June 23, 2015 reports.
By decision dated May 17, 2016, OWCP denied review of the additional evidence and
modification of its prior decision. It found that appellant failed to submit rationalized medical
opinion evidence establishing that her diagnosed conditions were causally related to her June 5,
2015 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including the fact that the individual is an “employee of the United States” within the
meaning of FECA, that the claim was timely filed within the applicable time limitation period of
FECA, that an injury was sustained in the performance of duty as alleged, and that any disability
or specific condition for which compensation is claimed is causally related to the employment
injury.3 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.4
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”5 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. First the employee must
3

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

20 C.F.R. § 10.5(ee).

3

submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place, and in the manner alleged.6 Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury.7
A medical report is of limited probative value on a given medical question if it is
unsupported by medical rationale.8 Medical rationale includes a physician’s detailed opinion on
the issue of whether there is a causal relationship between the claimant’s diagnosed condition
and the implicated employment activity. The opinion of the physician must be based on a
complete factual and medical background of the claim, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and specific employment activity or factors identified by the
claimant.9
ANALYSIS
The Board finds that appellant has failed to meet her burden of proof to establish a
traumatic injury causally related to a June 5, 2015 employment incident.
Appellant alleged that she sustained a back injury on June 5, 2015 when she reached for a
package and felt a “pop” in her back. She experienced pain radiating from her low back to her
neck. OWCP accepted that the employment incident occurred as alleged, but denied appellant’s
claim finding that she had failed to submit the necessary medical opinion evidence to establish
an employment-related diagnosed condition in addition to her preexisting degenerative disc
disease.
In support of her claim, appellant submitted a series of reports from Dr. Sacco. Dr. Sacco
initially diagnosed back pain and indicated on a form by checking a box marked “yes” that
appellant’s condition of back pain was caused or aggravated by her accepted employment
activity. His initial reports are insufficient to meet appellant’s burden of proof as he did not
provide a clear diagnosis. The Board has held that the mere diagnosis of “pain” does not
constitute the basis for payment of compensation.10 Dr. Sacco completed a report on
November 20, 2013 and diagnosed a series of conditions including degenerative joint disease,
lumbosacral joint ligament sprain, myalgia and myositis, neck sprain, thoracic sprain, and sprain
of the shoulder and upper arm. He did not provide a medical opinion that any of these diagnosed
conditions were caused or aggravated by appellant’s June 5, 2015 employment incident. As

6

John J. Carlone, 41 ECAB 354 (1989).

7

J.Z., 58 ECAB 529 (2007).

8

T.F., 58 ECAB 128 (2006).

9

A.D., 58 ECAB 149 (2006).

10

Robert Broome, 55 ECAB 339 (2004).

4

Dr. Sacco did not explain how or why appellant’s back conditions were related to her accepted
employment incident, the reports are insufficient to meet appellant’s burden of proof.11
Appellant submitted several reports from Dr. Berk, beginning on June 23, 2015 and
including her history of degenerative disc disease and her history of injury on June 5, 2015.
Dr. Berk initially diagnosed back pain and radiculitis, but later diagnosed lumbar disc herniation
based on MRI scan findings. He described appellant’s condition as an, “Acute-on-chronic back
pain in a patient reporting a history of lumbar [degenerative disc disease] due to a work-related
injury, in which the patient describes having been working in a machine requiring lot of
reaching-like activities when she experienced an acute ‘pop’ in the low back with overall clinical
picture and exam[ination] raising clinical suspicion that her current pain symptomatology may be
related to a discogenic etiology with associated myofascial component.” While Dr. Berk offered
his “clinical suspicion” that appellant’s later diagnosed condition of lumbar disc herniation was
due to the experienced “acute ‘pop’ in the low back” that she experienced on June 5, 2015, this
suspicion is insufficient to meet appellant’s burden of proof to establish a traumatic injury claim.
His use of the term “clinical suspicion” renders his opinion speculative in nature and insufficient
to meet appellant’s burden of proof to establish a traumatic injury claim.12
Dr. McLean submitted a series of notes dated June 6, 2015 on September 25 and
December 8, 2015. He noted appellant’s history of back problems and found that she had not
had any symptoms until she reaggravated her back during the work injury on June 6, 2015.
Dr. McLean provided an accurate history of injury noting that on June 5, 2015 appellant
sustained an injury to her back when she reached for a package and developed pain in her lower
back which radiated to her left leg. He diagnosed lumbar degenerative disc disease and lumbar
radiculopathy and opined that this condition was directly related to appellant’s June 5, 2015
work injury. Dr. McLean has provided a clear diagnosis, an appropriate history of injury, and an
opinion that appellant’s diagnosed condition is related to her June 5, 2015 work incident. His
reports are insufficient to meet appellant’s burden of proof, however, as he failed to provide any
medical reasoning explaining how and why appellant’s reaching incident caused or aggravated
her lumbar degenerative disc disease and lumbar radiculopathy.13 Without medical rationale,
Dr. McLean’s reports are insufficient to meet appellant’s burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish a
traumatic injury causally related to a June 5, 2015 employment incident.
11

See supra note 9.

12

L.B., Docket No. 16-0924 (issued August 1, 2016); L.R. (E.R.), 58 ECAB 369 (2007); D.D., 57 ECAB 734
(2006); M.W., 57 ECAB 710 (2006); Ceclia M. Corley, 56 ECAB 662 (2005).
13

J.D., Docket No. 14-2061(issued February 27, 2015).

5

ORDER
IT IS HEREBY ORDERED THAT the May 17, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 14, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

